Plaintiff in error was convicted of a violation of the prohibitory law. Judgment was rendered November 12th, 1913. The petition in error with case-made was filed in this court January 14th, 1914. The Attorney General has moved to dismiss the appeal on the ground that the appeal was not perfected within the time allowed by law, in that the record shows that the trial court or judge did not extend the statutory time of sixty days within which to perfect said appeal. This is a companion case to that of Alexander v. State, ante, decided this day, and the answer to the motion to dismiss presents the same questions. For the reasons given in the opinion in that case, the motion to dismiss the appeal is sustained and the cause remanded to the trial court with direction to proceed with the execution of its judgment.